ORDER
On December 11, 2006, the Court suspended petitioner from the practice of law for eighteen (18) months. See In the Matter of Edwards, 371 S.C. 266, 639 S.E.2d 47 (2006). Petitioner has filed a Petition for Reinstatement[1] The petition is granted.
*52/s/Jean H. Toal, C.J.
/s/Coata M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.

. This is petitioner’s second Petition for Reinstatement. Petitioner withdrew his first Petition for Reinstatement in April 2010. See Rule *5233(g), RLDE, Rule 413, SCACR ("[i]f the petition for reinstatement is withdrawn after the start of the hearing [before the Committee], the lawyer must wait two years from the date the petition is withdrawn to reapply for reinstatement.”).